Case 0:20-cv-61372-RKA Document 1 Entered on FLSD Docket 07/08/2020 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

 MICHELLE MOORMAN,                             )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            )       Case No.: 0:20-cv-61372
                                               )
 PROFESSIONAL REVENUE                          )
 RECOVERY SOLUTIONS, INC.,                     )
                                               )
        Defendant.                             )
                                               /

              PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW Plaintiff, Michelle Moorman, (hereinafter “Plaintiff” or “Moorman”) and

 files her Complaint against Defendant Professional Revenue Recovery Solutions, Inc. (hereinafter

 “Defendant” or “Professional Revenue Recovery Solutions”) and states:

                                   NATURE OF THE CLAIMS

        1.      This is an action for monetary damages and injunctive relief, pursuant to the Family

 Medical Leave Act of 1996, 29 U.S.C. §§ 2601 et seq. (hereinafter “FMLA”).

        2.      This action is to redress Defendant’s unlawful employment practices against

 Plaintiff including Defendant’s interference with Plaintiff’s lawful exercise of her rights under the

 FMLA leading to her unlawful termination.

        3.      This is an action for monetary damages pursuant to FMLA.

                                  JURSIDICTION AND VENUE

        4.      This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and

 134, as this action involves federal questions regarding the deprivation of Plaintiff’s rights under

 the FMLA.



                                                   1
Case 0:20-cv-61372-RKA Document 1 Entered on FLSD Docket 07/08/2020 Page 2 of 6



        5.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a substantial

 part of the events or omissions giving rise to this action, including the unlawful employment

 practices alleged herein occurred in this district.

                                               PARTIES

        6.      Plaintiff, Michelle Moorman, is a citizen of the United States, and is and was, at all

 times material, a resident of the State of Florida and resided in Broward County, Florida.

        7.      Defendant, Professional Revenue Recovery Solutions, Inc., is a Florida For-Profit

 corporation authorized to conduct business in the State of Florida and doing business in Broward

 County, Florida.

        8.      Defendant is an employer as defined by all the laws under which this action is

 brought and employs the requisite number of employees.

                                                FACTS

        9.      At all times material, Plaintiff worked for Defendant in Sunrise, Florida.

        10.     Plaintiff was employed by Defendant for over one (1) year, from approximately

 November 2018 to December 2019, and during that time held the position as a Collections

 Specialist.

        11.     While employed by Defendant, Plaintiff satisfactorily preformed the job

 requirements of her position.

        12.     Plaintiff was a full-time employee who regularly worked 40 hours per week.

        13.     On or about July 2019, Plaintiff verbally informed Linda Blades, Human Resources

 Manager, that she required surgery to treat her disability and requested FMLA leave.

        14.     Ms. Blades instructed Plaintiff to postpone her surgery until after her one-year

 anniversary with Defendant so Plaintiff could utilize protected medical leave.



                                                       2
Case 0:20-cv-61372-RKA Document 1 Entered on FLSD Docket 07/08/2020 Page 3 of 6



        15.     Plaintiff did as Ms. Blades instructed and postponed her surgery.

        16.     On or about October 2019, Plaintiff emailed Ms. Blades, informed her that she was

 scheduled to have surgery on November 14, 2019 and again requested FMLA information and

 documentation.

        17.     Plaintiff also emailed Ms. Blades about her upcoming doctor’s appointments in

 preparation for surgery and provided doctor’s notes following each appointment.

        18.     On or about October 2019, Plaintiff verbally informed her Supervisor, Martha

 Genao, of her upcoming surgery and medical leave.

        19.     Plaintiff previously explained to Ms. Genao that due to Plaintiff’s disability, she

 would require surgery and that she experienced excruciating cramping and pain when it was too

 cold and wore a hooded sweatshirt to stay warm in the workplace.

        20.     Ms. Genao immediately expressed her discontent with Plaintiff’s request for leave

 and prohibited Plaintiff from wearing hooded sweatshirts in the workplace.

        21.     Pamela Lee, Medical Records Specialist, an employee outside of Plaintiff’s

 protected class, was permitted to wear a hooded sweatshirt at work on a daily basis.

        22.     Approximately one week before Plaintiff was scheduled to undergo surgery,

 Plaintiff reached out to Ms. Blades and requested a third request of FMLA information and

 documents as she refused to provide Plaintiff with the necessary forms and information about

 protected medical leave.

        23.     In fact, Ms. Blades informed Plaintiff that she was no longer eligible for protected

 medical leave because Defendant had allegedly dropped below the fifty (50) employee threshold.

        24.     Plaintiff had no choice but to take an unprotected medical leave of absence for her

 disability, as Plaintiff could not wait any longer to have surgery.



                                                   3
Case 0:20-cv-61372-RKA Document 1 Entered on FLSD Docket 07/08/2020 Page 4 of 6



         25.     On or about November 13, 2019, Plaintiff emailed Ms. Blades a letter from her

 doctor stating Plaintiff’s anticipated recovery time would be approximately eight (8) weeks and

 would be able to return to work on January 8, 2020.

         26.     On or about November 14, 2019, Plaintiff began her medical leave and underwent

 surgery as planned.

         27.     On or about December 6, 2019, Defendant terminated Plaintiff’s employment due

 to its discriminatory animus towards Plaintiff’s disability and in retaliation for requesting and

 taking protected medical leave.

         28.     Defendant intentionally provided Plaintiff with incorrect information about her

 eligibility for protected medical leave for her disability in order to interfere and discourage Plaintiff

 from taking protected medical leave for her disability.

         29.     Defendant unlawfully interfered with Plaintiff’s rights under FMLA by refusing to

 provide requested FMLA information and documentation and terminated Plaintiff’s employment

 in retaliation for Plaintiff exercise of her rights under FMLA.

         30.     Plaintiff has been damaged by Defendant’s illegal conduct.

         31.     Plaintiff has had to retain the services of undersigned counsel and has agreed to pay

 said counsel reasonable attorney’s fees.

                               COUNT I: FMLA INTERFERENCE

         32.     Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

 Paragraphs 1-31 above.

         33.     Plaintiff was an employee for protected leave under the FMLA.

         34.     Defendant is and was an employer as defined by the FMLA.

         35.     Defendant interfered with Plaintiff’s lawful exercise of her FMLA rights.



                                                    4
Case 0:20-cv-61372-RKA Document 1 Entered on FLSD Docket 07/08/2020 Page 5 of 6



           36.   Defendant’s actions were willful, knowing and voluntary, and otherwise done with

 malice and/or reckless indifference for Plaintiff’s rights.

           37.   Plaintiff was injured due to Defendant’s willful violations of the FMLA, to which

 she is entitled to legal relief.

           38.   Defendant’s illegal conduct, in violation of the FMLA, has caused Plaintiffs to

 suffer a loss of pay, benefits and prestige, entitling her to an award of back pay, front pay under

 FMLA.

           39.   Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

 entitling her to compensatory damages.

           40.   Plaintiff is also entitled to liquated damages under the FMLA because Defendant

 did not act in good faith.

                                    COUNT II: FMLA RETALIATION

           41.   Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

 Paragraphs 1-31 above.

           42.   Plaintiff was an employee eligible for protected leave under the FMLA.

           43.   Defendant is and was and employer as defined by FMLA.

           44.   Plaintiff exercised or attempted to exercise her rights under the FMLA.

           45.   Defendant retaliated against Plaintiff for exercising or attempting to exercise her

 FMLA Rights.

           46.   Defendant’s actions were willful, knowing and voluntary, and otherwise done with

 malice.

           WHEREFORE, Plaintiff requests this Honorable Court:




                                                   5
Case 0:20-cv-61372-RKA Document 1 Entered on FLSD Docket 07/08/2020 Page 6 of 6



        a.      Enter judgment requiring Defendant to pay back wages and back benefits found to

 be due and owing at the time of trial, front-pay, compensatory damages, including emotional

 distress damages, in an amount to be proved at trial, punitive damages and prejudgment interest

 thereon;

        b.      Grant Plaintiff her costs and an award of reasonable attorneys’ fees (including

 expert witness fees); and

        c.      Award any other and further relief as this Court deems just and proper.

                                          JURY DEMAND

        Plaintiff hereby request a trial by jury on all triable issues herein.


                                                Respectfully Submitted,

                                                /s/ Gary Martoccio
                                                Gary Martoccio
                                                Florida Bar No.: 99040
                                                Spielberger Law Group
                                                4890 W. Kennedy Blvd. Suite 950
                                                Tampa, FL 33609
                                                T: 800-965-1570
                                                F: 866-580-7499
                                                Gary.Martoccio@spielbergerlawgroup.com

                                                Attorney for Plaintiff




                                                   6
